Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.

Election/Restrictions
Claim(s) 1-3, 5-9, and 11 is/are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim(s) 12-14 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  It is noted that claim(s) 15 of Group II has/have been cancelled by applicant in claim amendments filed 04 November 2020.
Additionally, the restriction requirement(s) of each of Species Group I-A, Species Group I-B, and Species Group II-A, as set forth in the Office action mailed on 30 May 2019, has/have been reconsidered in view of the allowability of claim(s) to the elected invention pursuant to MPEP § 821.04(a). Claim(s) 4 and 10, directed to Species I-A2 and Species I-B2, respectively, is/are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
Further, the restriction requirement(s) of Species Group I-C, as set forth in the Office action mailed 05 August 2020, has/have been reconsidered in view of the allowability of claim(s) to the elected invention pursuant to MPEP § 821.04(a). Claim(s) 16, directed to Species I-C2, is/are no longer withdrawn from consideration.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirements as set forth in the Office action mailed on 30 May 2019 and 05 August 2020 are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claim(s) 1-14 and 16 is/are pending.  Claim(s) 15 has/have been cancelled.  Claim(s) 4, 10, 12-14, and 16 was/were previously withdrawn and has/have been rejoined.  Claim(s) 1-14 and 16 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), RU2016116865 filed 28 April 2016 and KR10-2016-0056610 filed 09 May 2016, is acknowledged.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 23 February 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Reasons for Allowance
Claim(s) 1-14 and 16 (renumbered 1-15 respectively) is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
An examiner’s statement of reasons for allowance has been included in the Notice of Allowance mailed 24 November 2020.
Claim(s) 1-14 and 16 remain allowable in view of the item(s) of information contained in the IDS submitted on 23 February 2021.  In particular, regarding claim(s) 16, it is noted:
LeBoeuf et al. (US 2015/0119657) teaches in Fig. 4 a physiological parameter detecting (¶ 0010) apparatus comprising:
a light source configured to emit a light (optical emitter #24) onto a region of an object (ear E of a subject);
an optical path converter comprising two reflection surfaces configured to receive the light returning from the object and convert an optical path of the received light returning from the object (cover #18; light-guiding region #19); 
an optical detector configured to detect the light that has the converted optical path (optical detector #26); and 
a controller configured to extract physiological information of the object from the detected light having the converted optical path (signal processor, ¶ 0024 ¶ 0033 ¶ 0037; Fig. 17, #602), 
wherein the two reflection surfaces comprise a first reflection surface and a second reflection surface that are spaced apart from each other in a first direction, and extend between a first end side and a second end side of the optical path converter in a second direction that is perpendicular to the first direction, and 
wherein the second reflection surface extends farther than the first reflection surface toward the first end side to receive the light from the object.

The two reflection surfaces appear to be side by side and having the same distance continuously between them, and hence parallel.  However, LeBoeuf fails to teach the claimed orientation of the two parallel reflection surfaces with respect to the optical detector, or that “the second reflection surface is disposed between the first reflection surface and the optical detector in the first direction.”  LeBoeuf is also silent on “the first reflection surface extend[ing] farther than the second reflection surface toward the second end side to output the light having the converted optical path from the first reflection surface toward the optical detector.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793